RENDERED: APRIL 8, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0219-MR


ROBERT G. HICKS, INDIVIDUALLY;
AND ROBERT G. HICKS,
TRUSTEE OF THE ROBERTA
CHERRY HICKS TESTAMENTARY TRUST                                  APPELLANTS



                APPEAL FROM CHRISTIAN CIRCUIT COURT
v.                 HONORABLE ANDREW SELF, JUDGE
                        ACTION NO. 20-CI-00875



CITY OF HOPKINSVILLE, SEWERAGE
AND WATER WORKS COMMISSION,
D/B/A HOPKINSVILLE WATER
ENVIRONMENT AUTHORITY                                               APPELLEE



                               OPINION
                AFFIRMING IN PART, REVERSING IN PART,
                          AND REMANDING

                                 ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Robert G. Hicks, individually, and Robert G. Hicks,

Trustee of the Roberta Cherry Hicks Testamentary Trust (together referred to as
“Appellant”), appeal from an interlocutory order and judgment of the Christian

Circuit Court, and from an order denying a motion to strike the interlocutory order

and judgment. Appellant argues that the Christian Circuit Court erred in failing to

rule that service of process was not properly accomplished, and that the circuit

court therefore lacked jurisdiction to sustain a petition for condemnation filed by

City of Hopkinsville, Sewerage and Water Works Commission, d/b/a Hopkinsville

Water Environment Authority (“Appellee”). For the reasons addressed below, we

reverse the interlocutory opinion and judgment insofar as it holds that Appellee

properly served the Trust, affirm it in all other respects, and remand the matter for

further proceedings. Further, we affirm the order denying Appellant’s motion to

strike.

                    FACTS AND PROCEDURAL HISTORY

             In approximately 2017, Appellee sought to begin construction of a

public water main adjacent to Highway 41A in Christian County, Kentucky. Prior

to commencing construction, Appellee tried to obtain several utility easements

from affected landowners along the path of the construction. Appellant owns one

of those parcels.

             Appellant and Appellee engaged in a series of written

communications over the years that followed. Despite diligent effort, Appellee

was unable to persuade Appellant to grant the necessary easement. In order to


                                         -2-
move the project forward, on November 17, 2020, Appellee filed a petition for

condemnation in Christian Circuit Court seeking to secure a utility easement on

Appellant’s parcel pursuant to Kentucky Revised Statutes (“KRS”) Chapter 416

(eminent domain).

             Appellee then sought to serve Appellant, who resides in Florida.

Pursuant to KRS 454.210, Appellee prepared summonses to be served by and

through the Kentucky Secretary of State. The summons to Mr. Hicks in his

individual capacity was mailed by the Secretary of State to an address in Leesburg,

Florida, while the summons to Mr. Hicks, Trustee, was mailed to an address in

Jacksonville, Florida. Both mailings were sent via certified mail with a return

receipt requested.

             Thereafter, the Kentucky Secretary of State received notice from the

United States Postal Service that the summons addressed to Mr. Hicks, Trustee,

was undeliverable. The summons mailed to Mr. Hicks, individually, was

presumed to have been delivered, though the Secretary of State did not receive a

signed return receipt.

             Having received no response from Appellant, on January 11, 2021,

Appellee filed a motion for interlocutory order and judgment pursuant to KRS

416.610. Appellee attempted to serve Appellant with this motion at the same




                                        -3-
addresses previously used. Mr. Hicks, individually, received in the mail a copy of

the motion.

              On January 21, 2021, Appellant contacted counsel for Appellee and

stated that he had received Appellee’s motion, but was never served with the

underlying petition. Appellee, through counsel, then emailed to Appellant all prior

pleadings. Appellant immediately filed a motion to dismiss the petition for lack of

proper service.

              On January 22, 2021, the Christian Circuit Court entered the

interlocutory order and judgment pursuant to KRS 416.610. The order and

judgment stated that Commissioners had been appointed per KRS 416.580, and

that Appellant had been properly served with the summons and petition. The court

ordered that Appellee could take possession of the property after payment of

$21,000 to the clerk of court. On January 26, 2021, the court denied Appellant’s

motion to dismiss.

              Finally, on February 1, 2021, Appellant filed a motion to reconsider,

along with a supportive affidavit, in which he asserted that he had never been

served with the petition in either his individual or Trustee capacities. A hearing on

the matter was conducted on February 17, 2021, resulting in an order denying the

relief sought. This appeal followed.




                                         -4-
                                  STANDARD OF REVIEW

                 The circuit court’s factual findings shall not be disturbed unless they

are clearly erroneous, i.e., not supported by substantial evidence. Kentucky Rules

of Civil Procedure (“CR”) 52.01; Mays v. Porter, 398 S.W.3d 454, 458 (Ky. App.

2013). The application of Kentucky’s long arm statute, KRS 454.210, to the facts

is a question of law which we review de novo. Worrell v. Stivers, 523 S.W.3d 436,

439 (Ky. App. 2017).

                              ARGUMENTS AND ANALYSIS

                 Appellant argues that the Christian Circuit Court committed reversible

error in rendering the interlocutory order and judgment sustaining Appellee’s

petition, and from the order denying a motion to strike the interlocutory order and

judgment.1 He argues that the interlocutory order and judgment were made on the

knowingly false representations of Appellee’s counsel to the circuit court that

process had been properly served on Appellant on a date certain. According to

Appellant, Appellee made this claim despite counsel’s knowing that 1) service to

the Trust was mailed to the wrong address and was returned as undeliverable, 2)

Mr. Hicks, individually, and himself a licensed attorney, stated that he was not

served,2 and, 3) even though service to both locations was attempted by certified


1
    The parties agree that the interlocutory order and judgment are appealable.
2
    Later in the proceedings, Appellant submitted an affidavit that he never received the summons.

                                                 -5-
mail, neither of the green signature cards was returned to the Secretary of State.

Appellant asserts that because proper service was not made, the circuit court was

never vested with jurisdiction over Appellant, and committed a reversible error by

allowing Appellee to condemn his property interest without due process. In the

alternative, Appellant argues that his claim of improper service should have, at a

bare minimum, required the circuit court to conduct an evidentiary hearing to

determine if service had been made in conformity to the civil rules and the

statutory law.

             Appellant goes on to argue that Kentucky’s long arm statute, KRS

454.210, is not applicable to the instant facts. In support of this argument, he

directs our attention to Caesars Riverboat Casino, LLC v Beach, 336 S.W.3d 51

(Ky. 2011), and Hinners v Robey, 336 S.W.3d 891 (Ky. 2011), which he argues

stand for the proposition that the application of the long arm statute is limited to

the nine specific situations set out in KRS 454.210(2)(a)1.-9. The substance of this

argument is that Appellee’s petition did not arise from any of the activities,

contracts, or circumstances identified in the long arm statute as an essential

predicate for Kentucky’s exercise of in personam jurisdiction over a nonresident.

Appellant also notes that Appellee never asserted the applicability of the long arm

statute until its response to Appellant’s motion to reconsider. He further argues

that even if the long arm statute is applicable, it cannot be satisfied by providing


                                          -6-
the wrong mailing address to the Secretary of State. He argues that the failure of

actual service on the Trustee is obvious because the Secretary of State and

Appellee received notice that the attempted service was undeliverable.

             Lastly, Appellant argues that Appellee’s failure to properly serve the

petition is a violation of his right to due process under the Fifth Amendment to the

United States Constitution. Appellant asserts that Appellee’s taking of his property

interest without notice and in violation of the relevant statutory and case law

constitutes an impermissible breach of his constitutional protection against

property deprivation without due process of law. Citing a myriad of federal case

law, Appellant argues that a state court may not exercise jurisdiction over persons

and property absent a proper notice to all parties of the proceedings which affect

their constitutional rights. Appellant’s property interest, he argues, is clearly such

a right, and the Christian Circuit Court’s deprivation of this right without proper

notice cannot stand. Appellant seeks an opinion and order declaring the circuit

court’s action void, and imposing sanctions based on the unnecessary amount of

time and effort required to oppose the unlawful taking which could have easily

been remedied via proper service.

             In response, Appellee argues that it fully complied with the long arm

statute by tendering to the Secretary of State the correct address for Mr. Hicks in

his individual capacity – the same address through which the parties had


                                          -7-
previously corresponded – and which was known to be a correct address. As to the

failure to serve Mr. Hicks, Trustee, Appellee asserts that no harm can be found as

Mr. Hicks, individually, and Mr. Hicks, Trustee, are the same person. Notice to

one, Appellee argues, satisfies the notice requirement to the other. Appellee

distinguishes Caesars Riverboat Casino, LLC as inapplicable to the instant facts,

and argues that Appellee strictly complied with the statutory scheme for giving

notice to nonresidents via the long arm statute.

              Appellee directs us to Haven Point Enterprises, Inc. v. United

Kentucky Bank, Inc., 690 S.W.2d 393 (Ky. 1985), in which jurisdiction was

properly exercised over a nonresident even though no signed receipt was received

for the mailing of notice. Appellee asserts that this holding is consistent with the

general rule that a properly addressed mailing is presumed to have reached its

destination. As applied herein, Appellee argues that we may presume that the

notice served on Mr. Hicks, individually, reached its destination irrespective of the

fact that no signed receipt was returned to the Secretary of State. Appellee

requests an opinion sustaining the interlocutory order and judgment on appeal.

              KRS 416.550 addresses a governmental entity’s right to condemn a

citizen’s property interest. It states,

              [w]henever any condemnor cannot, by agreement with
              the owner thereof, acquire the property right, privileges
              or easements needed for any of the uses or purposes for
              which the condemnor is authorized by law, to exercise its

                                          -8-
right of eminent domain, the condemnor may condemn
such property, property rights, privileges or easements
pursuant to the provisions of KRS 416.550 to 416.670. It
is not a prerequisite to an action to attempt to agree with
an owner who is unknown or who, after reasonable
effort, cannot be found within the state or with an owner
who is under a disability.

Kentucky’s long arm statute, KRS 454.210, provides that,

(1) As used in this section, “person” includes an
   individual, his executor, administrator, or other
   personal representative, or a corporation, partnership,
   association, or any other legal or commercial entity,
   who is a nonresident of this Commonwealth.

(2)(a) A court may exercise personal jurisdiction over a
       person who acts directly or by an agent, as to a
       claim arising from the person’s:

             1. Transacting any business in this
                Commonwealth;

             2. Contracting to supply services or goods
                in this Commonwealth;

             3. Causing tortious injury by an act or
                omission in this Commonwealth;

             4. Causing tortious injury in this
                Commonwealth by an act or omission
                outside this Commonwealth if he
                regularly does or solicits business, or
                engages in any other persistent course of
                conduct, or derives substantial revenue
                from goods used or consumed or services
                rendered in this Commonwealth,
                provided that the tortious injury
                occurring in this Commonwealth arises
                out of the doing or soliciting of business

                            -9-
   or a persistent course of conduct or
   derivation of substantial revenue within
   the Commonwealth;

5. Causing injury in this Commonwealth to
   any person by breach of warranty
   expressly or impliedly made in the sale
   of goods outside this Commonwealth
   when the seller knew such person would
   use, consume, or be affected by, the
   goods in this Commonwealth, if he also
   regularly does or solicits business, or
   engages in any other persistent course of
   conduct, or derives substantial revenue
   from goods used or consumed or services
   rendered in this Commonwealth;

6. Having an interest in, using, or
   possessing real property in this
   Commonwealth, providing the claim
   arises from the interest in, use of, or
   possession of the real property, provided,
   however, that such in personam
   jurisdiction shall not be imposed on a
   nonresident who did not himself
   voluntarily institute the relationship, and
   did not knowingly perform, or fail to
   perform, the act or acts upon which
   jurisdiction is predicated;

7. Contracting to insure any person,
   property, or risk located within this
   Commonwealth at the time of
   contracting;

8. Committing sexual intercourse in this
   state which intercourse causes the birth
   of a child when:




              -10-
                   a. The father or mother or both are
                      domiciled in this state;

                   b. There is a repeated pattern of
                      intercourse between the father and
                      mother in this state; or

                   c. Said intercourse is a tort or a crime
                      in this state; or

             9. Making a telephone solicitation, as
             defined in KRS 367.46951, or a charitable
             solicitation as defined in KRS
             367.650 via telecommunication, into the
             Commonwealth.

      (b) When jurisdiction over a person is based solely
      upon this section, only a claim arising from acts
      enumerated in this section may be asserted against
      him.

(3)(a) When personal jurisdiction is authorized by this
       section, service of process may be made:

             1. In any manner authorized by the
                Kentucky Rules of Civil Procedure;

             2. On such person, or any agent of such
                person, in any county in this
                Commonwealth, where he may be found;
                or

             3. On the Secretary of State who, for this
                purpose, shall be deemed to be the
                statutory agent of such person.

      (b) The clerk of the court in which the action is
          brought shall issue a summons against the
          defendant named in the complaint. The clerk
          shall execute the summons either by:

                           -11-
             1. Sending by certified mail two (2) true
                copies to the Secretary of State and shall
                also mail with the summons two (2)
                attested copies of plaintiff’s complaint;
                or

             2. Transmitting an electronically attested
                copy of the complaint and summons to
                the Secretary of State via the Kentucky
                Court of Justice electronic filing system.

      (c) The Secretary of State shall, within seven (7)
          days of receipt thereof in his office, mail a copy
          of the summons and complaint to the defendant
          at the address given in the complaint. The letter
          shall be posted by certified mail, return receipt
          requested, and shall bear the return address of
          the Secretary of State. The clerk shall make the
          usual return to the court, and in addition the
          Secretary of State shall make a return to the
          court showing that the acts contemplated by
          this statute have been performed, and shall
          attach to his return the registry receipt, if any.
          Summons shall be deemed to be served on the
          return of the Secretary of State and the action
          shall proceed as provided in the Rules of Civil
          Procedure.

      (d) The clerk mailing the summons to the
         Secretary of State shall mail to him, at the same
         time, a fee of ten dollars ($10), which shall be
         taxed as costs in the action. The fee for a
         summons transmitted electronically pursuant to
         this subsection shall be transmitted to the
         Secretary of State on a periodic basis.

(4) When the exercise of personal jurisdiction is
   authorized by this section, any action or suit may be


                           -12-
                brought in the county wherein the plaintiff resides or
                where the cause of action or any part thereof arose.

             (5) A court of this Commonwealth may exercise
                jurisdiction on any other basis authorized in the
                Kentucky Revised Statutes or by the Rules of Civil
                Procedure, notwithstanding this section.

             Appellant acknowledges that Appellee has the statutory right to

condemn real property within the geographic boundary of its jurisdiction. The first

question for our consideration, then, is whether the long arm statute is the proper

means by which to give notice to a nonresident condemnee. We must answer this

question in the affirmative.

              “[D]ue process requires . . . that in order to subject a
             defendant to a judgment in personam, if he be not present
             within the territory of the forum, he have certain
             minimum contacts with it such that the maintenance of
             the suit does not offend ‘traditional notions of fair play
             and substantial justice.’” International Shoe Co. v.
             Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed.
             95 (1945). As such, due process protects an individual’s
             liberty interest in not being subject to the binding
             judgments of a forum with which he has established no
             meaningful “contacts, ties, or relations.” Id. at 319, 66 S.
             Ct. 154. By requiring that individuals have “fair warning
             that a particular activity may subject [them] to the
             jurisdiction of a foreign sovereign,” the Due Process
             Clause “gives a degree of predictability to the legal
             system that allows potential defendants to structure their
             primary conduct with some minimum assurance as to
             where that conduct will and will not render them liable to
             suit[.]” World-Wide Volkswagen Corp. v. Woodson, 444
             U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980);
             Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-472,
             105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).

                                        -13-
Hinners, 336 S.W.3d at 897 (footnote omitted).

             Mr. Hicks, individually, and as Trustee, are separate and distinct

“persons” as contemplated by KRS 454.210(1), and each has the necessary

minimum contacts with the Commonwealth sufficient to invoke jurisdiction.

These minimum contacts are found by virtue of Mr. Hicks’ and the Trust’s

ownership interests in the parcel of real property located within the borders of the

Commonwealth. The circuit court may properly exercise jurisdiction over a person

who possesses a property interest within the Commonwealth. KRS

454.210(2)(a)6.

             KRS 454.210(3)(a)3. establishes the Kentucky Secretary of State as

the agent for nonresident persons, and describes the means by which process is

served. The Secretary of State complied with this provision by sending separate

certified mailings, return receipt requested, to Mr. Hicks at the two addresses

provided by Appellee. Appellee properly relied on the long arm statute to attempt

service of process on Mr. Hicks and the Trust.

             The next question, then, is whether Mr. Hicks, individually, was

properly served. KRS 454.210(3)(c), cited above, states:

             The Secretary of State shall, within seven (7) days of
             receipt thereof in his office, mail a copy of the summons
             and complaint to the defendant at the address given in the
             complaint. The letter shall be posted by certified mail,
             return receipt requested, and shall bear the return address

                                        -14-
             of the Secretary of State. The clerk shall make the usual
             return to the court, and in addition the Secretary of State
             shall make a return to the court showing that the acts
             contemplated by this statute have been performed, and
             shall attach to his return the registry receipt, if any.
             Summons shall be deemed to be served on the return of
             the Secretary of State and the action shall proceed as
             provided in the Rules of Civil Procedure.

(Emphasis added.)

             The record demonstrates that the Secretary of State performed the acts

contemplated by the statute. Within seven days of receipt, the Secretary mailed the

summons and petition to Mr. Hicks, individually, to the correct address by certified

mail, return receipt requested. Mr. Hicks acknowledges that the address was

correct, as it was the same address successfully used by Appellee to communicate

with Appellant both before and after the filing of this action. The Secretary of

State then made “a return” to the court, i.e., an acknowledgement that the required

acts were completed. While a signed return receipt would have left no doubt as to

delivery, the lack of a receipt does not render the service invalid as the statute

provides that the Secretary of State will attach the receipt “if any.” Id.

             “[A]ctual notice of the lawsuit is not required to effectuate service as

long as it is done in compliance with the applicable statute.” HP Hotel

Management, Inc. v. Layne, 536 S.W.3d 208, 214 (Ky. App. 2017) (citing Cox v.

Rueff Lighting Co., 589 S.W.2d 606, 607 (Ky. App. 1979)). Further, a recipient’s

inattention to the mail he receives does not constitute good cause for a finding of

                                         -15-
lack of service.3 VerraLab Ja LLC v. Cemerlic, 584 S.W.3d 284, 288 (Ky. 2019).

As the Secretary of State complied with KRS 454.210(3)(c) by mailing the

summons and petition to the correct address via certified mail, return receipt

requested, and because the statute and the case law unambiguously provide that the

summons is deemed served by the Secretary of State’s return to the court, we find

no error in the Christian Circuit Court’s conclusion that Mr. Hicks, individually,

was properly served.

               We next turn to the question of whether Mr. Hicks, Trustee, was

properly served. The certified mail sent to the Trust in Jacksonville, Florida, was

returned to the Secretary of State as undeliverable. While KRS 454.210(3)(c)

provides that service is effective when the Secretary of State reports to the court

that the summons has been mailed and a return receipt (if any) received, implicit in

the statutory language is the requirement that the summons must be mailed to the

correct address. In the matter before us, notice to the Trust was not mailed to the

correct address. As such, it was not possible that the Trust was properly served.

The circuit court’s finding that the Trust was properly served is clearly erroneous.

               Complicating matters is the fact that Mr. Hicks, individually, is the

same person as Mr. Hicks, Trustee. Appellee asserts that service on Mr. Hicks in



3
 There is no evidence that Mr. Hicks, individually, was inattentive to his mail, though he did
acknowledge that he frequently travels and is not at home to see his mail.

                                              -16-
his individual capacity effectively serves Mr. Hicks, Trustee, and that no harm has

resulted therefrom. We disagree. We have no basis for concluding that service to

Mr. Hicks, individually, in Leesburg, Florida, constitutes constructive service or

other legal notice to Mr. Hicks, Trustee, sufficient to establish jurisdiction over the

Trust. For purposes of ensuring that each party has received due process, service

must be made on every person. Mullane v. Central Hanover Bank & Trust Co.,

339 U.S. 306, 320, 70 S. Ct. 652, 660, 94 L. Ed. 865 (1950). “No personal

judgment shall be rendered against a defendant constructively summoned[.]” KRS

454.165. “Absent an appearance by the party, constructive service alone is not

sufficient to subject nonresidents to a personal judgment[.]” Soileau v. Bowman,

382 S.W.3d 888, 891 (Ky. App. 2012). Therefore, service on Mr. Hicks,

individually, does not constitute constructive service on the Trust.

             Appellant’s final argument is that the condemnation of his property

rights without proper service violated his right to due process. Having determined

that Mr. Hicks, individually, was properly served, this argument is moot. Further,

we find no basis for imposing sanctions on Appellee.

                                  CONCLUSION

             Appellee properly utilized Kentucky’s long arm statute to attempt

service of process on Appellant both individually and as Trustee. Mr. Hicks,

individually, was properly served, as the Secretary of State posted the certified


                                         -17-
mail to the correct address and otherwise complied with KRS 454.210(3)(c). The

Roberta Cherry Hicks Testamentary Trust was not properly served, evinced by the

returned mail from the United States Postal Service stating that the certified mail

was undeliverable. Further, service of process on Mr. Hicks, individually, did not

constitute constructive service on Mr. Hicks, Trustee.

             Accordingly, we reverse the Christian Circuit Court’s interlocutory

order and judgment as to its finding that Mr. Hicks, Trustee, was properly served,

and remand the matter for further proceedings. The Christian Circuit Court does

not have jurisdiction over the Trust, nor its property interest within the

Commonwealth, until Appellee serves process on Mr. Hicks, Trustee, at the correct

address and in the manner prescribed by the long arm statute. Appellee, at its

discretion, may again attempt such service. Appellee may not proceed with

condemnation as against Appellant until jurisdiction is established. The

interlocutory order and judgment are in all other respects affirmed, as is the

January 26, 2021, order denying Appellant’s motion to dismiss the petition and

motion to strike the interlocutory order and judgment.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Robert G. Hicks, pro se                    Duncan Cavanah
 Leesburg, Florida                          Hopkinsville, Kentucky




                                         -18-